EXHIBIT 10.1

 

STOCK BONUS AGREEMENT

 

Stock Bonus Agreement (“Agreement”), dated as of January 18, 2006 between
Monster Worldwide, Inc. (“Monster Worldwide”) with an address of 622 Third
Avenue, New York, NY 10017, and                                     
(“Employee”), an individual with an address of
                                 .

 

Monster Worldwide wishes to retain Employee’s services and to grant Employee the
opportunity to receive certain shares of Monster Worldwide’s common stock, $.001
par value per share (the “Common Stock”) pursuant to the Monster Worldwide, Inc.
1999 Long Term Incentive Plan.  Employee and Monster Worldwide hereby agree as
follows:

 

1.             Subject to the terms and conditions of this Agreement and the
satisfaction of the first quarter 2006 performance based goal set forth on
Exhibit A hereto, Monster Worldwide shall issue to Employee an aggregate of
                         shares of its Common Stock (such
                         shares of Common Stock are sometimes referred to as the
“Shares”). It is understood and agreed that if the first quarter 2006
performance based goal set forth on Exhibit A hereto is not satisfied, then no
Shares shall vest or be delivered to Employee under the terms of this Agreement.

 

2.             If and only if the first quarter 2006 performance based goal set
forth on Exhibit A hereto is satisfied, the Shares shall vest and be delivered
to Employee if and only if Employee remains in the continuous employ of Monster
Worldwide between the date hereof and the applicable vesting date as follows:

 

if Employee remains in the continuous employ of Monster Worldwide through
January 2, 2007, 100% of the Shares shall vest;

 

provided however that solely in the event (i) Employee’s employment with Monster
Worldwide has been terminated by Monster Worldwide without “Cause” (as “Cause”
is expressly defined in the agreement between Monster Worldwide and Employee
dated                                        (the “Employment Agreement”), or
(ii) Employee dies while still employed by Monster Worldwide, then the condition
of continuous employment set forth in the preceding clauses of this paragraph 2
shall be inapplicable.

 

In the event that prior to the applicable vesting date Employee has entered into
a Rule 10b5-1 Plan with respect to the sale at or promptly after the applicable
vesting date of a portion of the Shares which vest hereunder, then Shares that
vest hereunder or as a result of the provisions of the Employment Agreement
shall not be delivered to Employee unless and until Employee has paid Monster
Worldwide the amount, if any, deemed necessary by Monster Worldwide in its
reasonable discretion to enable it to satisfy any federal, foreign or other tax
withholding or similar obligations of Monster Worldwide with respect to the
Shares that have vested, unless other arrangements acceptable to Monster
Worldwide in its discretion have been agreed to by Monster Worldwide.  In the
event that by the applicable vesting date Employee has not entered into a
Rule 10b5-1 Plan with respect to the sale at or promptly after the applicable
vesting date of a portion of the Shares which vest hereunder, then Monster
Worldwide shall satisfy any federal, foreign or other tax withholding or similar
obligations of Monster Worldwide with respect to the Shares that vest on such
vesting date by withholding the number of Shares sufficient to satisfy Monster
Worldwide’s minimum withholding obligations unless (i) Employee has paid Monster
Worldwide the amount, if any, deemed necessary by Monster Worldwide in its
reasonable discretion to enable it to satisfy any federal, foreign or other tax
withholding or similar obligations of Monster Worldwide with respect to the
Shares that have vested, or (ii)  other arrangements acceptable to Monster
Worldwide in its discretion have been agreed to by Monster Worldwide.

 

--------------------------------------------------------------------------------


 

3.             All notices or other communications to be given or delivered in
connection with this Agreement shall be in writing and shall be deemed to have
been properly served if delivered personally, by courier, or by certified or
registered mail, return receipt requested and first class postage prepaid, in
each case to the parties at their addresses set forth above, in the case of
notices to Monster Worldwide, to the attention of Myron Olesnyckyj, Esq. or such
other addresses as the recipient party has specified by prior written notice to
the sending party.  All such notices and communications shall be deemed received
upon the actual delivery thereof in accordance with the foregoing.

 

4.             This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes any previous
understandings or arrangements in relation thereto, including but not limited to
any and all letters, correspondence or other communication from Andrew McKelvey
and/or William Pastore in relation to restricted stock. Nothing in this
Agreement shall give Employee any right to continue in the employment of Monster
Worldwide, or interfere in any way with the right of Monster Worldwide to
terminate the employment of Employee.  This Agreement (i) may be signed in
counterparts, (ii) shall be governed by the laws of the state of New York (other
than the conflicts of laws provisions thereof), (iii) shall not modify or affect
the terms and conditions of Employee’s employment, (iv) may not be amended,
terminated or waived orally, and (v) may not be assigned by Employee.

 

 

Monster Worldwide, Inc.

 

By:

 

 

Date:

 

 

 

 Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------